United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1772
Issued: January 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2013 appellant, through her attorney, filed a timely appeal from a May 30,
2013 decision of the Office of Workers’ Compensation Programs (OWCP), which denied
modification of a wage-earning capacity decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant established that modification of OWCP’s May 20, 1997
wage-earning capacity determination is warranted.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board.2 On September 24, 2012 the Board set
aside OWCP’s June 3, 2011 decision, which denied modification of a May 20, 1997 wageearning capacity decision and remanded the matter for further development.3 The Board found
that OWCP analyzed appellant’s case under the customary criteria for modifying a wage-earning
capacity determination but did not assess her case in accordance with FECA Bulletin No. 09-05.4
On remand, OWCP was to follow the procedures found in FECA Bulletin No. 09-05 to
determine if she met her burden of proof to modify the May 20, 1997 wage-earning capacity
determination, to be followed by an appropriate decision on the merits of her claims for
compensation beginning August 16, 2010. The facts as contained in the Board’s prior decision
are incorporated by reference.5
In a letter dated October 3, 2012, OWCP requested that the employing establishment
address whether the position on which the wage-earning capacity rating was based was a bona
fide position at the time of the rating. In a September 26, 2012 statement, the employing
establishment noted that appellant retired effectively August 31, 2012.
In a statement dated October 30, 2012, appellant noted that she started her career as a
clerk on June 16, 1979 and from August 1986 to January 1997 was totally disabled due to a work
injury. She accepted a permanent rehabilitation position as a modified mailhandler on
January 18, 1997 and another similar job offer on October 12, 2003. On January 28, 2004
appellant was informed that she was no longer allowed to patch mail and in June 2005 she was
placed on a nonproductive operation. In the fall 2005, she was assigned to calculate the mail
volume count and on August 2, 2008 she was excessed out of the mail volume count position and
offered a scanning job and performed this job until the fall of 2008. In the fall 2008, appellant
was informed that she could no longer scan mail and in 2009 she was assigned to work the
recycle belt. On August 7, 2010 she was offered a position on the hand cancel belt for six hours
a day. On August 25, 2010 appellant’s hours were reduced to four hours per day and she retired
on August 31, 2012.
2

Docket No. 12-325 (issued September 24, 2012).

3

On July 2, 1986 appellant, a clerk, filed an occupational disease claim that was accepted her claim for bilateral
wrist sprain, bilateral overuse syndrome and bilateral myofascial pain of the upper extremities. She stopped work
intermittently until she returned to full-time light-duty work on February 15, 1997.
4

FECA Bulletin No. 09-05 discusses the procedures to be followed when a wage-earning capacity decision is in
place and the dismissal of a claimant is due to the National Rehabilitation Process (NRP). See also M.A., Docket
No. 12-316 (issued July 24, 2012); FECA Bulletin No. 09-05 (issued August 18, 2009).
5

On May 20, 1997 OWCP advised that appellant had been reemployed as a modified mailhandler with wages of
$806.76 per week, effective February 15, 1997. It determined that her actual earnings as a modified mailhandler
fairly and reasonably represented her wage-earning capacity. OWCP found that appellant had performed the job for
more than 60 days without incident and it was suitable to her partially disabled condition. Because there was no loss
in earnings, it found that she had zero loss of wage-earning capacity. On August 27, 2010 appellant filed a
Form CA-7, claim for compensation, leave without pay, for 28.75 hours, for the period August 16 to 27, 2010. She
also requested a night differential. In an August 31, 2010 time analysis form, the employing establishment noted
that no work was available. It noted that the employee was part of NRP.

2

On October 31, 2012 the employing establishment advised that the position on which the
wage-earning capacity rating was based was a bona fide position at the time of the wage-earning
capacity rating. The job offer was signed by appellant on January 14, 1997 and became effective
January 18, 1997. The employing establishment attached an SF-50, notification of personnel
action, which listed that, effective January 18, 1997, she began working in a rehabilitation
position.
In a November 6, 2012 decision, OWCP denied modification of the May 20, 1997 wageearning capacity determination. It stated that the record was reviewed consistent with the
procedures outlined in FECA Bulletin No. 09-05 and that the medical evidence failed to establish
that appellant continued to have disabling residuals of the accepted condition. Appellant’s claim
for compensation commencing August 17, 2010 was denied.
On November 9, 2012 appellant requested an oral hearing which was held on
March 14, 2013. She submitted a January 9, 2013 report from Dr. Audley M. Mackel, III, a
Board-certified orthopedic surgeon, who treated her for repetitive stress syndrome of the wrists
bilaterally. Dr. Mackel advised that appellant was still symptomatic with certain repetitive use of
the hands. He noted clinical findings of full range of motion of the hands with mild limitation at
the extremes, tenderness about the dorso radial aspect of the wrists, negative Finkelstein’s test
and minimal synovitis. There was no significant crepitus noted with range of motion with intact
strength. Dr. Mackel diagnosed repetitive stress syndrome, bilateral wrists, stable and
recommended follow up in six months.
In a May 30, 2013 decision, an OWCP hearing representative affirmed the decision dated
November 6, 2012 decision. She noted that the medical evidence did not establish a material
change in appellant’s accepted condition.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6
OWCP’s procedures provide that, if a formal loss of wage-earning capacity decision has
been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance the claims examiner will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.7
Chapter 2.814.11 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of wage6

Katherine T. Kreger, 55 ECAB 633 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).

3

earning capacity will be modified when: (1) the original rating was in error; (2) the claimant’s
medical condition has changed; or (3) the claimant has been vocationally rehabilitated. OWCP’s
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met. If OWCP is
seeking modification, it must establish that the original rating was in error, that the injury-related
condition has improved or that the claimant has been vocationally rehabilitated.8
The Board has held that OWCP may accept a limited period of disability without
modifying a standing wage-earning capacity determination. This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination. This narrow exception is only
applicable for brief periods of medical disability. It does not apply to situations where there is a
wage-earning capacity determination in place and the employee claims additional wage-loss
compensation due to the withdrawal of light-duty work.9
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to NRP. Regarding claims for total disability when a wage-earning capacity
decision has been issued, OWCP should, inter alia, further develop the medical evidence and
inquire from the Postal Service whether the position on which the rating was based was a bona
fide position at the time of the rating before issuing a decision denying modification.10
ANALYSIS
After OWCP issued its formal wage-earning capacity decision in 1997, the employing
establishment reassessed appellant’s rated position as a modified mailhandler under NRP,
resulting in a reduction of limited-duty hours and a claim for wage-loss compensation beginning
August 16, 2010. On September 24, 2012 the Board set aside OWCP’s June 3, 2011 decision
which denied modification of the May 20, 1997 wage-earning capacity decision and remanded
the matter for further development. The Board determined that OWCP failed to follow the
guidelines in FECA Bulletin No. 09-05.
When a wage-earning capacity decision has been issued, FECA Bulletin No. 09-05
requires OWCP to develop the evidence to determine whether a modification of the decision is
appropriate. It requires OWCP to review the wage-earning capacity decision to determine
whether it was based on an actual bona fide position. To this end, the Bulletin asks OWCP to
confirm that the file contain documentary evidence supporting that the position was an actual
bona fide position. It also requires OWCP to review whether a current medical report supports
work-related disability and establishes that the current need for limited duty or medical treatment
is a result of injury-related residuals and to further develop the evidence from both the claimant
and the employing establishment if the case lacks current medical evidence.

8

Id. at Chapter 2.814.11 (June 1996).

9

K.R., Docket No. 09-415 (issued February 24, 2010).

10

See FECA Bulletin No. 09-05, supra note 4.

4

The criteria for addressing cases under NRP, when a formal wage-earning capacity
decision has been issued, are delineated above. OWCP followed the procedures outlined in
FECA Bulletin No. 09-05 following the Board’s remand. It requested on October 3, 2012 that
the employing establishment address whether the position on which the wage-earning capacity
determination was based was a bona fide position at the time of the rating.11
On October 31, 2012 the employing establishment advised that the position on which the
wage-earning capacity rating was based was a bona fide position at the time of the wage-earning
capacity rating. The job offer was signed by appellant on January 14, 1997 and became effective
January 18, 1997. The employing establishment submitted an SF-50, notification of personnel
action, which noted that, effective January 18, 1997, she began working in a rehabilitation
position. There is no evidence that establishes that it was temporary or makeshift.
The Board further finds that the medical evidence does not establish that appellant
experienced a material change in her accepted condition. Appellant submitted a January 9, 2013
report from Dr. Mackel, a Board-certified orthopedic surgeon, who treated her for repetitive
stress syndrome of the wrists bilaterally. Dr. Mackel advised that she was still symptomatic with
certain repetitive use of the hands. He noted clinical findings of full range of motion of the
hands with mild limitation at the extremes, tenderness about the dorso radial aspect of the wrists,
negative Finkelstein’s test, minimal synovitis, no significant crepitus is noted with range of
motion with intact strength. Dr. Mackel diagnosed repetitive stress syndrome, bilateral wrists,
stable and recommended follow up in six months. He did not advise that the residuals of
appellant’s accepted condition had changed such that she was disabled from her position as a
modified mailhandler. Dr. Mackel did not note any change in appellant’s injury-related
condition that would render her unable to perform the position of a modified mailhandler. His
report does not establish a material change in the nature and extent of her injury-related
condition. Dr. Mackel’s report notes that appellant’s accepted upper extremity condition
essentially remained static and stable.
OWCP properly followed the guidelines in FECA Bulletin No. 09-05. The Board finds
that the evidence establishes that the wage-earning capacity decision of May 20, 1997 was
proper and none of the customary criteria for modifying the determination were met. Therefore,
OWCP properly denied appellant’s claim for wage loss commencing on August 16, 2010.12
CONCLUSION
Appellant has not established a basis for modifying OWCP’s May 20, 1997 wage-earning
capacity determination.

11

Id.

12

M.A., Docket No. 12-316 (issued July 24, 2012); see M.E., Docket No. 11-1416 (issued May 17, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 30, 2013 is affirmed.
Issued: January 27, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

